TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00113-CV


Williamson County Appraisal District, Appellant

v.

Electric Reliability Council of Texas, Inc., Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 04-830-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Williamson County Appraisal District and appellee Electric Reliability
Council of Texas, Inc., no longer wish to pursue this appeal and have filed a joint motion to
dismiss pursuant to their settlement agreement.  We grant the motion and dismiss the appeal.  See
Tex. R. App. P. 42.1(a)(2).

  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed on Joint Motion

Filed:   September 22, 2009